Citation Nr: 1020730	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's son, and K. H., M.D.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1957.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Jackson, Mississippi, which denied entitlement to 
service connection for the cause of the Veteran's death.  
This claim is under the jurisdiction of the RO in Muskogee, 
Oklahoma.

The appellant testified at a January 2009 hearing at the RO.  
A transcript of the hearing has been associated with the 
file.

In December 2009, the Board remanded this matter to RO via 
the Appeals Management Center (AMC) for additional 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007.  According to the 
Certificate of Death, the immediate cause of death was cancer 
of the rectum.

2.  At the time of his death, service connection was not in 
effect for any condition.

3.  A preponderance of the evidence does not show that rectal 
cancer manifested in service or was diagnosed until many 
years after separation from service, and does not establish 
that the Veteran's cause of death, cancer of the rectum, is 
etiologically related to active service, including exposure 
to ionizing radiation.


CONCLUSION OF LAW

The cause of the Veteran's death, cancer of rectum, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1154, 1310, 5103A, 5103(a), 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in June 2007 that addressed all notice 
elements and were sent prior to the initial RO decision in 
this matter.  The letter informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in August 2009, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination or opinion when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has attempted to obtain service treatment 
records and service personnel records.  In response to a 
February 2007 request for the Veteran's service treatment 
records, as well as for records pertaining to the Veteran's 
claimed exposure to radiation, including his DD 1141 (Record 
of Occupational Exposure to Ionizing Radiation), the National 
Personnel Records Center (NPRC) indicated that these records 
were "fire related," meaning that they were most likely 
destroyed in a fire that occurred at the NPRC in St. Louis, 
Missouri in July 1973. The U. S. Army Dosimetry Center was 
also unable to locate any records for the Veteran in March 
2008. 

The Board notes that when service treatment records are lost 
or missing, VA has a heightened duty to assist the claimant 
in developing the claim, as well as to consider the 
applicability of the benefit of the doubt rule and to explain 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, 
because the Veteran's service records are lost or missing, VA 
has a heightened duty to assist the appellant in the present 
case.  In this regard, as discussed in detail below, the 
benefit of the doubt was provided in calculating whether the 
Veteran had in service exposure to ionizing radiation, even 
though it was felt that it was unlikely that such exposure 
actually occurred.  

The RO has procured records concerning the Veteran's 
radiation exposure as directed under 38 C.F.R. § 3.311 as 
well as VA treatment records.  The appellant submitted 
written statements discussing her contentions, private 
treatment records, a private medical opinion, and medical 
treatise materials.  She was also provided an opportunity to 
set forth her contentions during the RO hearing in January 
2009. 

A VA opinion with respect to the issue on appeal was obtained 
in March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
to include private treatment records, VA treatment records, 
information provided by the VA Director of Radiation and 
Physical Exposures, data analysis by the National Institute 
for Occupational Safety and Health (NIOSH), and the 
statements and testimony of the appellant and K.H., M.D., and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim and remand for additional development is not 
warranted.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, such as malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if the 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  38 C.F.R. §§ 3.307, 3.309 (2009).  The diseases 
listed in 38 C.F.R. 3.309(d) are ones in which the VA 
Secretary has determined that a positive association with 
radiation exposure exists.  Diseases presumptively service 
connected for radiation-exposed veterans under the provisions 
of 38 C.F.R. § 3.309(d)(2) include colon cancer but do not 
include cancer of the rectum. 

Service connection may also be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service.

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" includes, for purpose of this section, 
cancer of the rectum.  38 C.F.R. § 3.311(b)(2).  Section 
3.311(b)(5) requires that cancer of the rectum become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5)(iv).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2009).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2009).

The Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Direct service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); see also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant claims that the Veteran died of cancer of the 
rectum as a result of exposure to ionizing radiation while in 
active service.  She asserted that the Veteran was exposed to 
ionizing radiation when he worked on vehicles that came from 
the radiation test site at White Sands Missile Range.  

As noted above, service treatment records are unavailable.  
The Veteran's DD Form 214 showed that he was stationed at Ft. 
Bliss during active service from March 1955 to March 1957 and 
listed his military occupational specialty (MOS) as Track 
Vehicle Mechanic.  Internet evidence associated with the file 
in 2007 indicated that the White Sands Missile Range, 
formerly known as the White Sands Proving Grounds (WSPG), was 
considered to form a contiguous swath of territory with Ft. 
Bliss.  It was noted that in July 1945 the world's first test 
of an atomic weapon was conducted at the Trinity site within 
what was then the boundaries of the White Sands Missile 
Range. 

Post-service private treatment records dated in 2006 detail 
findings of metastatic adenocarcinoma of unknown primary.  An 
initial history and physical report dated in August 2006 
listed an impression of right leg swelling, suspect lymphoma 
or possibly some other malignancy causing enlarged nodes.  An 
August 2006 surgical pathology report listed a final 
diagnosis of metastatic adenocarcinoma with mucin present 
consistent with primary from the colon.  However, in a 
September 2006 history and physical report, it was indicated 
that the Veteran's colonoscopy was normal and that a primary 
site had not been identified.  An additional surgical 
pathology report dated in October 2006 listed a final 
diagnosis of mucinous adenocarcinoma of the perianal region, 
poorly differentiated.   

The Veteran died in March 2007.  According to the Certificate 
of Death, the immediate cause of death was cancer of the 
rectum.  At the time of his death, the Veteran was not 
service-connected for any disability.  

In an April 2007 statement, K. H., M.D., a private physician 
board certified in occupational medicine with a background as 
a radiation health officer in the Navy, indicated that he was 
asked to review the Veteran's records concerning his 
diagnosis of colorectal cancer and his work at Fort Bliss, 
Texas.  The physician noted that the Veteran as well as his 
DD Form 214 confirmed his work on track vehicles that went to 
the nuclear test site at White Sands in the 1950s.  In this 
capacity, the physician theorized that the Veteran would have 
been exposed to radioactive dust from those vehicles without 
protection from inhalation or ingestion of the dust.  He 
indicated that the source of exposure has been identified and 
there is a biological plausibility for colorectal cancer 
arising with a long latency period.  Thereafter, the 
physician reported his belief that the Veteran's colorectal 
cancer was as likely as not due to ionizing radiation he was 
exposed to in service.  

The same private physician testified at the January 2009 RO 
hearing that injection and inhalation of dust particles can 
cause problems later on that lead to cancers.  He stated that 
the particular form the Veteran's cancer had taken caused him 
to believe that the Veteran possibly had exposure to ionizing 
radiation.  The physician also referenced a book entitled 
Military Radiobiology, selections of which were included in 
the claims file, in support of his opinion that ingesting 
certain radioactive particles can cause cancer, including 
colon and rectal cancer.  He reported that while the nuclear 
testing was conducted in 1945, the radial isotopes can last 
for years.  He again opined that the Veteran's cancer was 
more than likely related to exposure to dust particles on the 
track vehicles he worked on that came from White Sands.

In February 2010, the Director of Compensation and Pension 
Service sent a request to the VA Under Secretary for Health 
to review available records, prepare a dose estimate, and 
provide a medical opinion as to whether the Veteran's 
colorectal cancer resulted from exposure to radiation in 
service.

In March 2010, VA Under Secretary for Health responded to the 
Director of Compensation and Pension's request for a dose 
estimate and medical opinion.  The VA Radiation and Exposures 
Director, V.A.C., M.D., noted the unavailability of the DD 
Form 1141, acknowledged the contentions that the Veteran had 
been working on vehicles that had been driven through the 
Trinity Site on White Sands Missile Range, and commented that 
the Veteran was not monitored for radiation exposure by the 
Army.  While the physician noted that it was not likely that 
the Veteran would incur any exposure from his duties, in 
order to give him the benefit of the doubt, she assigned a 
dose of 5 rem per year for each of the 3 years he was in 
service.  The total assigned dose of 15 rem was noted to 
represent the maximum allowed radiation dose for an 
occupationally exposed worker over a period of 3 years.  She 
reiterated that it was highly unlikely that the Veteran 
received such a dose during his service.  The Interactive 
Radioepidemiological Program (IREP) of the NIOSH was utilized 
to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's cancer.  The 
exposure dose was assumed to have occurred as an acute dose 
beginning in the earliest year of exposure (1955).  That 
assumption was noted to increase the likelihood for causation 
of cancer in the IREP calculation.  The computer software 
calculated a 99th percentile value for the probability of 
causation for the cancer of 18.09%.  In view of the above, 
the physician's opinion was that it was unlikely the 
Veteran's colon cancer could be attributed to exposure to 
ionizing radiation in service.

VA Director of Compensation and Pension Service responded to 
the RO in March 2010 that based on the medical opinion above 
as well as a review of the evidence in its entirety there was 
no reasonable possibility that the Veteran's colon cancer 
resulted from radiation exposure in service.

Analysis

As an initial matter, the Board finds that the Veteran does 
not qualify for service connection under 38 C.F.R. § 3.309, 
as cancer of the rectum is not one of the types of cancer 
that is subject to presumptive service connection for 
radiation-exposed veterans under that regulation.  While 
various treatment providers referred to the Veteran's cancer 
as colon or colorectal cancer, the Board notes that record is 
replete with medical findings that specifically showed that 
the primary site of his cancer was not identified and that 
his colonoscopy revealed normal findings.  In addition, his 
death certificate listed his immediate cause of death as 
cancer of rectum.  Even assuming the Veteran was diagnosed 
with colon cancer post-service, evidence of record does not 
indicate that he qualified as a radiation-exposed veteran 
under 38 C.F.R. § 3.309(d).  38 U.S.C.A. §§ 1112(c) (West 
2002); 38 C.F.R. §§ 3.307, 3.309(d) (2009).

However, cancer of the rectum is considered a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2).  All of the criteria 
outlined in 38 C.F.R. § 3.311 for developing claims based for 
service connection for a radiogenic disease has been 
accomplished.  In this case, resolving all doubt in the 
appellant's favor, the Board finds that the Veteran was 
exposed to ionizing radiation during service.  The appellant 
has also clearly presented evidence of the Veteran's post-
service diagnosis of a radiogenic disease (cancer of the 
rectum) in 2006.  However, a preponderance of the evidence 
does not link the Veteran's rectal cancer to exposure to 
ionizing radiation in service.  

The Board recognizes that in his April 2007 statement, K. H., 
M.D., a private physician board certified in occupational 
medicine with a background as a radiation health officer in 
the Navy, reviewed some of the Veteran's records and reported 
his belief that the Veteran's colorectal cancer was as likely 
as not due to ionizing radiation he was exposed to in 
service.  He indicated that the source of exposure has been 
identified and there is a "biological plausibility" for 
colorectal cancer arising with a long latency period.  

In his January 2009 hearing testimony, the private physician 
stated that the particular form the Veteran's cancer had 
taken caused him to believe that the Veteran "possibly" had 
exposure to ionizing radiation.  The physician also 
referenced a book entitled Military Radiobiology in support 
of his opinion that ingesting certain radioactive particles 
can cause cancer, including colon and rectal cancer.  He 
again opined that the Veteran's cancer was more than likely 
related to exposure to dust particles on the track vehicles 
he worked on that came from White Sands.

With regard to medical treatise evidence the physician 
referenced, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  However, the Board finds that 
the physician's use of the word "possibly" and the phase 
"can cause cancer" renders his opinion speculative and 
general.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Consequently, the Board notes 
that this evidence is insufficient to show that the Veteran's 
cause of death is related to his active service.


By contrast, in the March 2010 VA medical opinion of record, 
the VA physician clearly indicated that the dosage estimates 
were too low to support an opinion that the Veteran's cancer 
was related to assumed ionizing radiation exposure in 
service.  The opinion made in the March 2010 report was 
supported by very specific rationale tailored to the 
Veteran's very own case.  This medical opinion was reached 
after a review of the entire record, resolving doubt in the 
Veteran's favor by assigning the maximum allowed radiation 
dose for an occupationally exposed worker over a period of 3 
years (even though she found that it was highly unlikely that 
the Veteran received such a dose during his service), and 
utilizing an interactive computer software program designed 
by the NIOSH to specifically calculate the likelihood that 
exposure to ionizing radiation was responsible for the 
Veteran's diagnosed cancer.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Again, the 
objective calculation from the NIOSH was that there was an 
approximately 18 percent chance/likelihood that the Veteran's 
rectal cancer was due to his in-service radiation exposure.

Under these circumstances, the Board concludes that the March 
2010 VA physician's findings constitute the most probative 
(persuasive) evidence on the question of whether the 
Veteran's cause of his death was incurred as a result of 
active service.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
opinion from Dr. K.H. has not been discounted.  It clearly 
possesses probative value.  However, the VA examiner's 
opinion is far more persuasive for the reasons set forth 
above.  The Board cannot emphasize enough that the March 2010 
VA opinion is supported by case specific empirical 
evidence/data supplied by the NIOSH.

Referral to an independent expert for reconciliation of the 
estimated dose is not required as there is no other credible 
dosage estimate of record.  38 C.F.R. § 3.311(a)(3) (2009).

Finally, the evidence does not support a grant of service 
connection on a direct basis.  Evidence does not show the 
presence of rectal cancer during service or within one year 
following the Veteran's separation from active duty in 1957. 
Rather, evidence of record, including private treatment 
records, documented that the Veteran was first treated for 
rectal cancer in 2006, many years after his separation from 
active duty.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, as 
discussed above, a preponderance of the evidence does not 
establish a medical relationship between the Veteran's rectal 
cancer diagnosed post-service and any established event in 
service, including in-service radiation exposure.

Additionally, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has rejected the view that 
competent medical evidence is required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Under 38 U.S.C.A. § 
1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board has determined that the March 2010 opinion of 
the VA physician more probative given her reasoning, which is 
based on her medical training, computer software program 
results, and a review of the claims folder.  Thus, the Board 
attaches greater probative weight to the clinical findings 
discussed at length above than to the appellant's lay 
statements.  

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


